DETAILED ACTION
This action is in response to the amendment/request for reconsideration filed 24 February 2022.
Claims 3 and 13 are cancelled.
Claims 6, 8, 16, and 18 are original.
Claims 1-2, 4-5, 7, 9-12, 14-15, 17, and 19-20 are currently amended.
Claims 21-22 are new.
Claims 1-2, 4-12, and 14-22 are pending.

The label “EN” indicates an examiner’s note.

 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-2, 4-12, and 14-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Regarding claim 1:
Step 1:
The claim is directed to a “plant operation support system comprising a storage storing a program”. Accordingly, at step 1, the claimed invention is found to fall within the statutory category of articles of manufacture.
Step 2A – prong one:
The claim recites “predict a fluctuation of an element which is input to the plant; simulate a behavior of the plant using the fluctuation of the element that is predicted and data which is obtained from the plant; set a first time for specifying a range of data which is used for prediction of the fluctuation of the element; predict the fluctuation of the element using the data from a current point in time to a point in time traced back to the first time; and change the first time so that an irregularity is not included in the data which is used for the prediction of the fluctuation of the element when a difference between a prediction result of the fluctuation of the element and an actual measurement value of the element exceeds a threshold specified in advance” which is a process which may be performed mentally with or without physical aid, e.g. estimating a change in the influent and evaluating how the plant will handle of the influent in view of the change while ignoring anomalous data (see also Beck (1986) at pages 258-259 – “The clear priority for operational control is therefore to ensure that this growth rate is maintained in the face of dynamic disturbances to the plant. … Broadly speaking, these three surrogate control loops reflect, respectively, the slow, medium and fast speeds of process perturbation and response, of which the first two are sufficiently slow to have been implemented traditionally by the plant manager”) [see MPEP 2106.04(a)(2)]. Accordingly, at step 2A – prong one, the claim is found to recite an abstract idea.
Step 2A – prong two:
 [perform the method …]”; however, this is mere instruction to implement the judicial exception on a computer and does not integrate the judicial exception into a practical application [see MPEP 2106.05(f)].
Considering the claim as a whole, there is the judicial exception along with mere instruction to apply the exception on a computer; and there is nothing which integrates the judicial exception into a practical application.
Accordingly, at step 2A – prong two, the claim is found to be directed to a judicial exception [see MPEP 2106.04(d)].
Step 2B:
As noted for step 2A – prong two, the claim includes mere instruction to implement the judicial exception on a computer. This does not amount to significantly more than the judicial exception itself [see MPEP 2106.05(f)].
Considering the claim as a whole, there is the judicial exception along with mere instruction to apply the exception on a computer; and there is nothing which amounts to significantly more than the judicial exception itself.
Accordingly, at step 2B, the claim is found to be directed to a judicial exception without significantly more than the judicial exception itself. [see MPEP 2106.05].

Regarding claim 2:
The claim recites “the program, when executed by the at least one hardware processor, causes the at least one hardware processor to predict the fluctuation of the element by performing statistical processing specified in advance with respect to the data which is obtained from the 

Regarding claim 4:
The claim recites “the program, when executed by the at least one hardware processor, causes the at least one hardware processor to set a second time for specifying a range for performing the prediction of the fluctuation of the element, among the data obtained from the plant” which is a process that may be performed mentally with or without physical aid, e.g. choosing a window size for the “moving average” and choosing a time to make the prediction; along with mere instruction to implement it on a computer. Accordingly, the reasoning given for claim 1 applies, mutatis mutandis.

Regarding claim 5:
The claim recites “wherein when a first time range specified by the second time is different from a second time range in which the behavior of the plant  is simulated, the at least one hardware processor predicts the fluctuation of the element by adjusting the first time range with respect to the second time range” which is a process that may be performed mentally with or without physical aid, e.g. choosing to make the prediction within or at the edge of the moving average window; along with mere instruction to implement it on a computer. Accordingly, the reasoning given for claim 4 applies, mutatis mutandis.

Regarding claim 6:
The claim recites “wherein the element which is input to the plant is a raw material that flows into the plant” which only generally links the judicial exception to a field of use. Accordingly, the reasoning given for claim 1 applies, mutatis mutandis.

Regarding claim 7:
The claim recites “wherein the plant is a water treatment plant which treats raw water obtained from a water source, and wherein the fluctuation of the element is a fluctuation of a quality of the raw water” which only generally links the judicial exception to a field of use. Accordingly, the reasoning given for claim 1 applies, mutatis mutandis.

Regarding claim 8:
The claim recites “wherein the quality of the raw water includes at least one of alkalinity, pH, or turbidity” which only generally links the judicial exception to a field of use. Accordingly, the reasoning given for claim 1 applies, mutatis mutandis.

Regarding claim 9:
The claim recites “the program, when executed by the at least one hardware processor, causes the at least one hardware processor to predict the fluctuation of the quality of raw water using the measurement data” which is a process that may be performed mentally with or without physical aid, e.g. determining whether the quality is increasing or decreasing by viewing a meter; along with mere instruction to implement it on a computer.

Accordingly, the reasoning given for claim 1 applies, mutatis mutandis.

Regarding claim 10:
The claim recites “the program, when executed by the at least one hardware processor, causes the at least one hardware processor to output prediction data indicating the predicted fluctuation of the quality of the raw water to the simulation device” which is mere instruction to apply the exception, e.g. having predicted a change in quality use it to estimate plant output.
Accordingly, the reasoning given for claim 1 applies, mutatis mutandis.

Regarding claims 11-12 and 14-20:
Step 1:
Each claim includes a collection of steps. Accordingly, at step 1, the claimed invention is found to fall within the statutory category of processes.
Steps 2A and B:


Regarding claims 21-22:
The claims recite “wherein the irregularity is a peak in the data”; however, this does not change the nature of the data manipulation such that it is other than a process which may be performed mentally. Accordingly, the reasoning given for claim 1 applies, mutatis mutandis.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
Claims 1-2, 4, 6-12, 14, and 16-22 are rejected under 35 U.S.C. 103 as being unpatentable over Bertone (BERTONE, EDOARDO, RODNEY A. STEWART, HONG ZHANG, AND KELVIN O'HALLORAN. "Hybrid water treatment cost prediction model for raw water intake optimization." Environmental Modelling & Software 75 (2016): 230-242) [NPL “U” on PTO-892 filed 16 November 2021] in view of Yokokawa (US 20130066475 A1) [US Patent Document “B” on PTO-892 filed 26 November 2021].

Regarding claim 1, Bertone discloses a plant operation support system comprising a storage which, when executed by at least one hardware processor, causes the at least one hardware processor to at least:
predict a fluctuation of an element which is input to a plant (P240:§3.3:¶¶1-2: “In order to develop an effective water intake optimization support tool for WTP operators, it must be related to the reservoirs' water quality, rather than to the raw water quality recorded at the WTP. By doing so, the operators can select the best reservoir and, importantly, the best depth to take the water from, based on the water quality and the subsequent predicted chemicals/energy costs. These water quality parameters could change remarkably from the moment the water is drawn from the reservoir to the moment it reaches the WTP. Hence, data analysis was performed and data-driven models were built for this purpose. … As the final purpose was to apply the model to the data collected remotely by the VPSs, a model to link alkalinity (not measured by the VPS) to pH was successfully developed (Fig. 11, R2 ¼ 0.64). The manganese levels at both dams, which can be indirectly predicted through the VPS data, using previously developed data-driven manganese prediction models (Bertone et al., 2015), showed poor correlations with the levels recorded at the WTP. However, little overlapping data was available and the correlations are expected to improve, over time, when more data for the analysis is collected.”; P241:§4:¶1: “A hybrid prediction model, consisting of chemical, mathematical, and data-driven sub-models, was developed for a WTP in order to estimate: (1) the variations in water quality from the two potential raw water source reservoirs for the WTP”.);
simulate a behavior of the plant using the fluctuation of the element that is predicted and data which is obtained from the plant (P240:§3.3: “In order to develop an effective water intake optimization support tool for WTP operators, it must be related to the reservoirs' water quality, rather than to the raw water quality recorded at the WTP. By doing so, the operators can select the best reservoir and, importantly, the best depth to take the water from, based on the water quality and the subsequent predicted chemicals/energy costs.” [EN: predicted water quality->subsequent predicted chemicals]; P241:§4:¶1: “A hybrid prediction model, consisting of chemical, mathematical, and data-driven sub-models, was developed for a WTP in order to estimate: (1) the variations in water quality from the two potential raw water source reservoirs for the WTP; (2) the dosages of the chemicals required to treat the raw water for a range of gate and source scenarios”; PP235-236: providing details of the simulation of plant behavior, e.g. “This algorithm is a key-component of the full hybrid cost prediction model, as it accounts for intermediate pH variations during the water treatment, and allows the estimation of chemicals such as carbon dioxide or sodium hydroxide, which are dosed for pH neutralization.”);
(P240:§3.3:¶1: “Data was collected from historical lake samplings and Vertical Profiling Systems (VPS) installed at HUI and LND. The intake depth was calculated for each day of the historical dataset, based on the height of the gates and dam level, while the water quality, at the intake depth, was estimated by interpolating the available data.”);
predict the fluctuation of the element using the data from a current point in time to a point in time traced back to the first time (P232:top left: “The proposed hybrid methodology has elements of novelty since it takes advantage of data-driven approaches whenever historic data reveals good prediction potential for certain variables, and at the same time by mathematically estimating pH/ alkalinity changes at different stages of the treatment, it is possible to reliably predict those chemicals (e.g. lime, carbon dioxide, sodium hydroxide) used mainly to reach a targeted pH and alkalinity in the finished water.”; P240:§3.3: “The developed models achieved very good correlations to predict raw water quality parameters such as water colour, turbidity, and water temperature for both reservoirs (R2 > 0.7 for all the models) and acceptable correlation with pH for HUI (R2 = 0.4). As the final purpose was to apply the model to the data collected remotely by the VPSs, a model to link alkalinity (not measured by the VPS) to pH was successfully developed (Fig. 11, R2 = 0.64).” See also citations for the “simulate” step above).
Bertone does not explicitly disclose change the first time so that an irregularity is not included in the data which is used for the prediction of the fluctuation of the element when a difference between a prediction result of the fluctuation of the element and an actual measurement value of the element exceeds a threshold specified in advance.
However, Yokokawa discloses change the first time so that an irregularity is not included in the data which is used for the prediction of the fluctuation of the element when a difference between a prediction result of the fluctuation of the element and an actual measurement value of the element exceeds a threshold specified in advance ([0082]-[0083]: e.g. “That is, the distribution reservoir water level monitor means 42 derives a water level plan of the distribution reservoir 20 based on the fresh water production quantity plan and the prediction value of the quantity demanded of a day, and monitors an error (the water level error) between the water level plan and the actually measured water level in real time. And, in a case where the absolute value of the water level error becomes not less than the predetermined threshold value, the plan correction means 43 corrects the optimum fresh water production quantity plan. That is, the plan correction means 43 calculates fresh water production quantity required for the remaining period from the fresh water production quantity produced from a starting time of the operation of the plan to the present time” EN: The uncorrected plan has the anomalous data, the corrected plan for the “remaining period” [after the anomalous data] has changed first (starting) time. Also “not less than the predetermined threshold” includes the claimed “exceeds a threshold specified in advance”.).
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Bertone in view of the teachings of Yokokawa to include “change the first time so that an irregularity is not included in the data which is used for the prediction of the fluctuation of the element when a difference between a prediction result of the fluctuation of the element and an actual measurement value of the element exceeds a threshold specified in advance” by adjusting the historical period used for prediction since this allows for 
	
Regarding claim 2, Bertone discloses the plant operation support system according to claim 1,
wherein the program, when executed by the at least one hardware processor, causes the at least one hardware processor to predict the fluctuation of the element by performing statistical processing specified in advance (P240:§3.3: “The developed models achieved very good correlations to predict raw water quality parameters such as water colour, turbidity, and water temperature for both reservoirs (R2 > 0.7 for all the models) and acceptable correlation with pH for HUI (R2 = 0.4). As the final purpose was to apply the model to the data collected remotely by the VPSs, a model to link alkalinity (not measured by the VPS) to pH was successfully developed (Fig. 11, R2 = 0.64).”) with respect to the data which is obtained from the plant (P240:§3.3:¶1: “Data was collected from historical lake samplings and Vertical Profiling Systems (VPS) installed at HUI and LND. The intake depth was calculated for each day of the historical dataset, based on the height of the gates and dam level, while the water quality, at the intake depth, was estimated by interpolating the available data.” EN: determining R2 values and correlations is statistical processing.).

Regarding claim 4, Bertone discloses the plant operation support system according to claim 1,
(P239:fig 11 and P240:§3.3:¶2: “a model to link alkalinity (not measured by the VPS) to pH was successfully developed (Fig. 11, R2 ¼ 0.64).” EN: from fig 11 it is seen that the time period for pH (time range used for prediction) is the same as the time range for performing the prediction of alkalinity, i.e. 01-July-10 to 10-Nov-14.), among the data obtained from the plant (as shown for claim 2).

Regarding claim 6, Bertone discloses the plant operation support system according to claim 1, wherein the element which is input to the plant is a raw material that flows into the plant (P240:§3.3:¶1: “In order to develop an effective water intake optimization support tool for WTP operators, it must be related to the reservoirs' water quality, rather than to the raw water quality recorded at the WTP. By doing so, the operators can select the best reservoir and, importantly, the best depth to take the water from, based on the water quality and the subsequent predicted chemicals/energy costs.” EN: the raw water is the raw material.).

Regarding claim 7, Bertone discloses the plant operation support system according to claim 1,
wherein the plant is a water treatment plant which treats raw water obtained from a water source (P241:§4:¶1: “A hybrid prediction model, consisting of chemical, mathematical, and data-driven sub-models, was developed for a WTP in order to estimate: (1) the variations in water quality from the two potential raw water source reservoirs for the WTP” EN: “WTP” is water treatment plant, see P230:§1.1:¶1: “water treatment plant (WTP)”.), and
(P241:§4:¶1: “A hybrid prediction model, consisting of chemical, mathematical, and data-driven sub-models, was developed for a WTP in order to estimate: (1) the variations in water quality from the two potential raw water source reservoirs for the WTP”).

Regarding claim 8, Bertone discloses the plant operation support system according to claim 7,
wherein the quality of the raw water includes at least one of alkalinity, pH, or turbidity (P240:§3.3:¶2: “turbidity … alkalinity … pH”).

Regarding claim 9, Bertone discloses the plant operation support system according to claim 7,
wherein the program, when executed by the at least one hardware processor, causes the at least one hardware processor to acquire measurement data indicating a measurement result of the quality of raw water from an actual plant control system which controls the water treatment plant (P3.3:¶1: “Data was collected from historical lake samplings and Vertical Profiling Systems (VPS) installed at HUI and LND. The intake depth was calculated for each day of the historical dataset, based on the height of the gates and dam level, while the water quality, at the intake depth, was estimated by interpolating the available data”), and
predict the fluctuation of the quality of raw water using the measurement data (P240:§3.3:¶¶1-2: “In order to develop an effective water intake optimization support tool for WTP operators, it must be related to the reservoirs' water quality, rather than to the raw water quality recorded at the WTP. By doing so, the operators can select the best reservoir and, importantly, the best depth to take the water from, based on the water quality and the subsequent predicted chemicals/energy costs. These water quality parameters could change remarkably from the moment the water is drawn from the reservoir to the moment it reaches the WTP. Hence, data analysis was performed and data-driven models were built for this purpose. … As the final purpose was to apply the model to the data collected remotely by the VPSs, a model to link alkalinity (not measured by the VPS) to pH was successfully developed (Fig. 11, R2 ¼ 0.64). The manganese levels at both dams, which can be indirectly predicted through the VPS data, using previously developed data-driven manganese prediction models (Bertone et al., 2015), showed poor correlations with the levels recorded at the WTP. However, little overlapping data was available and the correlations are expected to improve, over time, when more data for the analysis is collected.”; P241:§4:¶1: “A hybrid prediction model, consisting of chemical, mathematical, and data-driven sub-models, was developed for a WTP in order to estimate: (1) the variations in water quality from the two potential raw water source reservoirs for the WTP”..

Regarding claim 10, Bertone discloses the plant operation support system according to claim 7,
wherein the program, when executed by the at least one hardware processor, causes the at least one hardware processor to output prediction data indicating the predicted fluctuation of the quality of the raw water to the simulation device (P240:§3.3: “In order to develop an effective water intake optimization support tool for WTP operators, it must be related to the reservoirs' water quality, rather than to the raw water quality recorded at the WTP. By doing so, the operators can select the best reservoir and, importantly, the best depth to take the water from, based on the water quality and the subsequent predicted chemicals/energy costs.” EN: predicted water quality->subsequent predicted chemicals is using the output to perform the simulation).

Regarding claim 21, Bertone discloses The plant operation support system according to claim 1, wherein the irregularity is a peak in the data (PP240-241:§3.3:¶2: “On the other hand, the pH from the LND was found to noticeably, and unpredictably, change before the water reaches the WTP (Fig. 12). Despite these observable fluctuations and peaks in the pH at the reservoir (possibly due to algae), the pH at theWTP, after travelling for almost 8 kmof pipeline, appears to typically settle in the 6.5 to 7 range.”).

Regarding claims 11-12, 14, 16-20, and 22, the claims recite the methods performed by claims 1-2, 4, 6-10 and 21; and are rejected under the same reasoning.

Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Bertone and Yokokawa as applied to claims 4 and 14 above, and further in view of Chen (US 20140108314 A1) [US Patent Document “E” on PTO-892 filed 26 November 2021].

Regarding claim 5, Bertone discloses the plant operation support system according to claim 4 (as shown above).
Bertone does not explicitly disclose wherein when a first time range specified by the second time is different from a second time range in which the behavior of the plant is simulated, 
However, Chen teaches wherein when a first time range specified by the second time is different from a second time range in which the behavior of the plant is simulated, the at least one hardware processor predicts the fluctuation of the element by adjusting the first time range with respect to the second time range ([0055]-[0056]: “In one embodiment, different models may have different representations, but they may all include a common metric, which may be represented as the fitness score F. The fitness score may reflect the goodness of fit for a given time series. … a threshold may be defined and time series whose fitnesses are below that threshold may be pruned out in block 408. … While model parameters are employed to generate the prediction of future observations during online monitoring, the maximum error ~ may be employed as the threshold to check the deviation of the predicted value from the real observation. Given a large number of time series, the model may scan them one by one, learn the model parameters, and may only keep those with high fitness scores. For each selected time series, a profile { 0, F, ~}maybe built, so that its future observations may be checked based on that profile, and the model profiles may be output in block 412.” EN: by pruning the time series data, each model used for simulation is representative of the time period it best represents which is changing the time period (pruning) to match the simulation time (the time period at which the model will be used since it best predicts/simulates the data.).
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Bertone in view of the teachings of Chen to include “wherein when a first time range specified by the second time is different from a second time range in [to] cover a group of time series that follow the data property of that model” (Chen:[0055]), i.e. it allows for the choice of models in view of model fitness to determine ongoing changes in data properties (as detailed at [0056])..
	
Regarding claim 15, the claim recites the methods performed by claim 5; and is rejected under the same reasoning.


Response to Arguments
Claim interpretation
Examiner: In view of the amendment to claims 1-10, the claims are no longer interpreted under 35 USC §112(f).

Claim Rejections - 35 USC§ 112(b)
Examiner: In view of the amendment to claims 1-10, the claims are no longer interpreted under 35 USC §112(f) and the corresponding rejections under 35 USC §112(b) are withdrawn.

Claim Rejections - 35 USC§ 112(a)
Examiner: In view of the amendment to claims 1-10, the claims are no longer interpreted under 35 USC §112(f) and the corresponding rejections under 35 USC §112(a) are withdrawn.

Claim Rejections - 35 USC § 101
A. Prong Two of Step 2A
Applicant (P10:¶6-P11:¶1):
In response, independent claims I and 11 have been amended to clarify hardware structure, and to incorporate technical features that improve the accuracy of a prediction result of a plant operation support system. Therefore, the claimed invention improves the functioning of the device maintenance apparatus.
Applicant respectfully submits that, in view of the amendments, amended independent claims I and 11 recite additional elements that integrate the exception into a practical application of any exception.
Examiner’s response:
The examiner respectfully disagrees. Please consider “Because a judicial exception is not eligible subject matter, Bilski, 561 U.S. at 601, 95 USPQ2d at 1005-06 (quoting Chakrabarty, 447 U.S. at 309, 206 USPQ at 197 (1980)), if there are no additional claim elements besides the judicial exception, or if the additional claim elements merely recite another judicial exception, that is insufficient to integrate the judicial exception into a practical application. See, e.g., RecogniCorp, LLC v. Nintendo Co., 855 F.3d 1322, 1327, 122 USPQ2d 1377 (Fed. Cir. 2017) ("Adding one abstract idea (math) to another abstract idea (encoding and decoding) does not render the claim non-abstract"); Genetic Techs. v. Merial LLC, 818 F.3d 1369, 1376, 118 USPQ2d 1541, 1546 (Fed. Cir. 2016) (eligibility "cannot be furnished by the unpatentable law of nature (or natural phenomenon or abstract idea) itself."). For a claim reciting a judicial exception to be eligible, the additional elements (if any) in the claim must "transform the nature of the claim" into a patent-eligible application of the judicial exception, Alice Corp., 573 U.S. at 217, 110 USPQ2d at 1981, either at Prong Two or in Step 2B.” [MPEP 2106.04 II.A.2] As shown in the rejection, the claim is to a judicial exception implemented on a computer. Assuming, arguendo, an improvement to accuracy, such improvement lies with the judicial exception itself (not in combination with additional elements), since, the use of a computer is not claimed in a manner that differentiates from the usual manner of using a computer.

B. Step 2B
Examiner: Applicant’s arguments are like those for step 2A – prong two. The examiner respectfully disagrees for the reasons discussed herein above.

Claim Rejections – Bertone
Applicant (P12):
Bertone fails to disclose, teach or reasonably suggest the newly added features underlined above in amended claim 1.
…
The combined teachings of Bertone and Chen provide no additional information that Bertone and Chen provide separately.
Therefore, amended claim I is patentable over the cited art of record for these reasons.
Examiner’s response:
Applicant’s arguments, see page 12, filed 24 February 2022, with respect to the rejection(s) of claim(s) 1 and 11 under 35 USC §102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Yokokawa. In particular, the Bertone and Chen .


Conclusion
Claims 1-2, 4-12, and 14-22 are rejected.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
ZHANG, JIN, XIAOHUI ZHU, YONG YUE, AND PRUDENCE WH WONG. "A real-time anomaly detection algorithm/or water quality data using dual time-moving windows." In 2017 Seventh international conference on innovative computing technology (INTECH), pp. 36-41. IEEE, 2017.
Discussing water quality monitoring systems where anomalous data is replaced by model estimated data (see P39:§IV.A and fig 7)
ZHAO, HUIJUN, ROGER O'HALLORAN, MELISSA WINNEL, SHANQING ZHANG, TRANG NGUYEN, PETER J. TOSCAS, AND NIGEL GOODMAN. A Real-Time Water Quality Information Acquisition System for Wastewater Source Control. Urban Water Security Research Alliance, 2012. 58 pages
Discussing wastewater control systems including eliminating anomalous data points in acquired data (see page 25)

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S BROCK whose telephone number is (571)270-3052. The examiner can normally be reached Monday-Friday 6:30am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on (571) 270-5626. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/R.S.B./Examiner, Art Unit 2147                                                                                                                                                                                                        
/BORIS GORNEY/Supervisory Patent Examiner, Art Unit 2147